 

Exhibit 10.1

THIRD JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to that certain Intercreditor Agreement, dated as of
November 3, 2006 (as supplemented on the date hereof through the execution and
delivery of this Agreement and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as Intercreditor Agent (the
“Intercreditor Agent”), Wilmington Trust Company, as Trustee and as Collateral
Agent (the “Trustee”), Momentive Specialty Chemicals Holdings LLC (f/k/a Hexion
LLC) (“MSCH”), Momentive Specialty Chemicals Inc. (f/k/a Hexion Specialty
Chemicals, Inc.) (the “Company”), each Subsidiary of the Company party thereto
(together with MSCH and the Company, the “Momentive Parties”), as supplemented
by (a) that certain Joinder and Supplement to Intercreditor Agreement, dated as
of January 29, 2010, among the Intercreditor Agent, the Trustee, Wilmington
Trust FSB, as a Senior-Priority Agent and the Momentive Parties and (b) that
certain Supplement to the Intercreditor Agreement dated as of June 4, 2010,
among NL COOP Holdings LLC, the Intercreditor Agent and the Trustee. Capitalized
terms used but not defined herein shall have the meanings assigned in the
Intercreditor Agreement.

This Third Joinder and Supplement to the Intercreditor Agreement (this
“Agreement”), dated as of November 5, 2010 (the “Effective Date”), by and among
(i) Wilmington Trust Company, as trustee (the “New Trustee”) pursuant to that
certain Indenture (the “New Indenture”) dated as of the date hereof among Hexion
U.S. Finance Corp. (the “U.S. Issuer”), Hexion Nova Scotia Finance, ULC (the
“Canadian Issuer” and, together with the U.S. Issuer, the “Issuers”), the
guarantors named therein and the New Trustee, (ii) JPMorgan Chase Bank, N.A., as
Intercreditor Agent under the Intercreditor Agreement, (iii) Wilmington Trust
Company, as Trustee and Collateral Agent and as a Second-Priority Agent,
(iv) MSCH, (v) the Company and (vi) each Subsidiary of Company listed on
Schedule I hereto, has been entered into to (A) record the accession of the New
Trustee as an additional Second-Priority Agent under the Intercreditor Agreement
on behalf of the holders of the 9.00% second-priority senior secured notes due
2020 (the “New Notes”) issued under the New Indenture, (B) with respect to the
Liens securing certain Obligations as set forth below, to confirm and evidence
that such Liens shall, for purposes of the Intercreditor Agreement, be equal and
ratable with all Liens on the Common Collateral securing any other
Second-Priority Claims and (C) for certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The New Trustee agrees to become, with immediate effect, a party to and
agrees to be bound by the terms of the Intercreditor Agreement as a
Second-Priority Agent, as if it had originally been party to the Intercreditor
Agreement as a Second-Priority Agent.



--------------------------------------------------------------------------------

 

B. The New Indenture, the New Notes, the Security Documents (as defined in the
New Indenture), and any related document or instrument executed and delivered
pursuant to any of the foregoing shall constitute Second-Priority Documents, and
the Security Documents (as defined in the New Indenture) shall constitute
Second-Priority Collateral Documents. The Existing Second Lien Notes Collateral
Agreement (as defined in the New Indenture), as supplemented by the Joinder and
Supplement to Collateral Agreement, dated as of the date hereof, among the New
Trustee, the Company, each Subsidiary of the Company party thereto and
Wilmington Trust Company, as collateral agent on behalf of the Indenture Secured
Parties, shall constitute a Second-Priority Collateral Agreement.

C. The Liens securing the Obligations under the New Notes, the New Indenture and
any other document or agreement entered into pursuant thereto granted pursuant
to the Security Documents constitute a Second-Priority Lien. The New Trustee and
the holders of the New Notes constitute Second-Priority Secured Parties. The
Obligations under the New Notes, the New Indenture and any other document or
agreement entered into pursuant thereto constitute Future Second-Lien
Indebtedness and Second-Priority Claims.

D. The Liens on the Common Collateral securing such Second-Priority Claims shall
have equal and ratable priority in all respects to all Liens on the Common
Collateral securing any other Second-Priority Claims on the terms set forth in
the Intercreditor Agreement and shall be junior to all Liens on the Common
Collateral securing any Senior Lender Claims on the terms set forth in the
Intercreditor Agreement.

E. So long as the Discharge of Senior Lender Claims has not occurred, the Common
Collateral or proceeds thereof received in connection with the sale or other
disposition of, or collection on, the Common Collateral upon the exercise of
remedies shall be applied by the Intercreditor Agent ratably to the Senior
Lender Claims and, with respect to each class of Senior Lender Claims, in such
order as is specified in the relevant Senior Lender Documents until the
Discharge of Senior Lender Claims has occurred. Upon the Discharge of Senior
Lender Claims, the Intercreditor Agent shall deliver promptly to the
Second-Priority Designated Agent any Common Collateral or proceeds thereof held
by it in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct, to be applied by the
Second-Priority Designated Agent ratably to the Second-Priority Claims and, with
respect to each class of Second-Priority Claims, in such order as specified in
the relevant Second-Priority Documents.

F. The New Trustee confirms that its address for notices pursuant to the
Intercreditor Agreement is as follows:

Wilmington Trust Company

Corporate Capital Markets

1100 North Market Street

Wilmington, DE 19801-1615

Facsimile: 302-636-4145



--------------------------------------------------------------------------------

Attention: Hexion Administrator

G. Each party to this Agreement (other than the New Trustee) confirms the
acceptance of the New Trustee as a Second-Priority Agent for purposes of the
Intercreditor Agreement.

H. The Trustee is designated as the Second-Priority Designated Agent. Except as
expressly provided herein, in the Intercreditor Agreement or in any
Second-Priority Documents, the New Trustee is acting in the capacity of
Second-Priority Agent solely with respect to the Second-Priority Claims owed to
the New Trustee and the holders of the New Notes issued pursuant to the New
Indenture. For the avoidance of doubt, the provisions of Article VII of the New
Indenture applicable to the New Trustee thereunder shall also apply to the New
Trustee acting under or in connection with the Intercreditor Agreement.

I. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

J. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

JPMORGAN CHASE BANK, N.A.,

as Intercreditor Agent

By:   /s/ Authorized Signatory

Name:

 

Title:

 

 

WILMINGTON TRUST COMPANY,

as a Second-Priority Agent for holders of the

New Notes

By:   /s/ Authorized Signatory

Name:

 

Title:

 

 

WILMINGTON TRUST COMPANY,

as Trustee and Collateral Agent and as a

Second-Priority Agent

By:   /s/ Authorized Signatory

Name:

 

Title:

 



--------------------------------------------------------------------------------

 

MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC

 

By:   /s/ Authorized Signatory   Name:   Title:

MOMENTIVE SPECIALTY CHEMICALS INC.

 

By:   /s/ Authorized Signatory   Name:   Title:

BORDEN CHEMICAL FOUNDRY, LLC

 

By:   /s/ Authorized Signatory   Name:   Title:

BORDEN CHEMICAL INVESTMENTS, INC.

 

By:   /s/ Authorized Signatory   Name:   Title:

BORDEN CHEMICAL INTERNATIONAL, INC.

 

By:   /s/ Authorized Signatory   Name:   Title:

HEXION CI HOLDING COMPANY (CHINA) LLC

By: Lawter International Inc., as sole managing member

 

By:   /s/ Authorized Signatory   Name:   Title:



--------------------------------------------------------------------------------

 

HEXION U.S. FINANCE CORP.

 

By:   /s/ Authorized Signatory   Name:   Title:

HSC CAPITAL CORPORATION

 

By:   /s/ Authorized Signatory   Name:   Title:

LAWTER INTERNATIONAL INC.

 

By:   /s/ Authorized Signatory   Name:   Title:

OILFIELD TECHNOLOGY GROUP, INC.

 

By:   /s/ Authorized Signatory   Name:   Title:

NL COOP HOLDINGS LLC

By: Momentive Specialty Chemicals Inc., as sole member

 

By:   /s/ Authorized Signatory   Name:   Title:



--------------------------------------------------------------------------------

 

Schedule I

Borden Chemical Foundry, LLC

Borden Chemical Investments, Inc.

Hexion U.S. Finance Corp.

HSC Capital Corporation

Lawter International Inc.

Borden Chemical International, Inc.

Oilfield Technology Group, Inc.

Hexion CI Holding Company (China) LLC

NL COOP Holdings LLC